[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                   FILED
                                                                  U.S. COURT OF APPEALS
                                       No. 10-11705                 ELEVENTH CIRCUIT
                                   Non-Argument Calendar             NOVEMBER 4, 2010
                                 ________________________                JOHN LEY
                                                                          CLERK
                           D.C. Docket No. 2:09-cv-00224-CEH-SPC

SAID M. KARARA,

lllllllllllllllllllll                                           Plaintiff-Appellant,

                                            versus

UNITED STATES OF AMERICA,

                                                lllllllllllllllllllllDefendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (November 4, 2010)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Said Karara requested an interest abatement from the Internal Revenue

Service, which the IRS denied. Karara sought review of this denial in the district
court. The district court dismissed his case for lack of subject matter jurisdiction.

Karara now appeals, pro se, contending that the district court had subject matter

jurisdiction.

      Congress has mandated that “[t]he Tax Court shall have jurisdiction” for the

review of the IRS’ denial of a request for abatement. 26 U.S.C. § 6404(h)(1). The

Supreme Court in Hinck v. United States, 550 U.S. 501, 127 S.Ct. 2011 (2007),

held that the Tax Court is the exclusive forum to review an abatement denial. Id.

at 506, 127 S.Ct. at 2015. Here, because Karara challenges the IRS’ denial of his

request for abatement under 26 U.S.C. § 6404, the Tax Court is the exclusive

forum available to him. See Id.

      In spite of that clear precedent, Karara argues that the district court is a

proper forum because a standard IRS letter that he received states, “[i]f you do not

wish to use the Appeals Office or disagree with its findings, you may be able to

take your case to the U.S. Tax Court, U.S. Court of Federal Claims, or the U.S.

District Court where you live.” A letter cannot confer jurisdiction that does not

otherwise exist. See Minnesota v. United States, 305 U.S. 382, 388–99, 59 S.Ct.

292, 295 (1939) (“Where jurisdiction has not been conferred by Congress, no

officer of the United States has power to give to any court jurisdiction of a suit

against the United States.”), superseded by statute on other grounds as stated in

                                           2
Morda v. Klein, 865 F.2d 782, 783 (6th Cir. 1989).

      AFFIRMED.




                                        3